Title: Thomas Jefferson to Arthur S. Brockenbrough, 28 July 1819
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.


          
            Dear Sir
            Poplar Forest July 28. 19. 
          
          I have just recieved a letter from mr Hollins of Baltimore of the following import   ‘The Italians left a case on board the brig Strong, which I understood them to contain a piece of unwrought marble; but the custom house officers on examination find it to contain polished work of some kind; & not having been put in the Captain’s manifest, of course not reported to the Custom house store, I hope not seized, it will therefore be absolutely necessary that they state to you it’s true contents, and something like the actual cost, if they have no invoice: if they have, you will be pleased to send it to me to pay the duties, so as to enable me to forward it to Richmond, or dispose of it as they may direct. your attention to this will be necessary, otherwise the package and it’s contents may prove a loss.’
          As it is impossible from this place to for me to transact this business I must get you to do it. mr Michael & Giacomo Raggi must make an exact statement of the articles in the box, & their cost or value at Leghorn, under their signature. this I must request you to inclose to mr Hollins (paying postage) with an assurance that if the custom house will give up the articles (which have been forfeited by these strangers thro’ ignorance of the law) you will remit him the duties when  made known to you in Virginia bank bills, adding the discount they are subject to in Baltimore.
          Mr Hollins, on the 10th of July, says he has recieved no remittance from Richmond. I how hope however he has since recieved it. Accept the assurance of my friendship and respect
          
            Th: Jefferson 
          
        